Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
  Quayle Action


 The Status of Claims
Claims 1-15 are pending. 
Claims 1-12 are allowable.
Claims 13-15 are withdrawn from consideration. 




 The Examiner has considered applicants’ arguments favorably in view of the modification made in the claims regarding the following rejections: 
The objection of claim 14 is withdrawn due to the modification of the claim.
The rejection of Claims 1-12 under 35 U.S.C. 112, first paragraph, is withdrawn due to the modification of the claims.
The rejection of Claims 7-9 under 35 U.S.C. 112, first paragraph,is withdrawn due to the modification of the claims.

However, applicants have failed to cancel the withdrawn claims 13-15 


III.       Applicants are reminded that the failure to respond within 60 days for response will cause the application to be abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        1/15/2022